George, J.,
concurring.
In the opinion of the court, read by the chief justice, a very enlarged jurisdiction, in virtue of the statute, is conceded to the chancery coui’t. In view of this, it is proper that we say something of the power of the Legislature to add to the *106jurisdiction of the several courts, as conferred on them by the Constitution. That the statute, in terms, gives the jurisdiction to each of the chancery courts to enforce the collection of all debts due by decedents whose estates are being administered in that court, as stated in the opinion, is, we think, undeniable. We do not doubt that the statute as thus construed is constitutional. It is difficult, if not impossible, to draw a line which will exactly define in all cases what new powers may and what may not be conferred by statute on the several courts. It is easy to mention instances in which jurisdiction, if attempted to be conferred, would be beyond the power of the Legislature to grant. Thus, the Legislature cannot confer on a chancery court the power to try au action of trespass or an indictment for murder. But from the commencement of our judicial history the Legislature has exercised unquestioned the power to enlarge the jurisdiction of the courts provided for in the Constitution. Among these new powers conferred on courts of law may be mentioned the power to entertain bills of discovery in aid of actions pending in them ; the power to entertain actions against married women for the purpose of charging their separate estates with their contracts ; the power to enforce the lien of mechanics ; the power to set aside fraudulent assignments by scire facias. The Legislature has conferred on chancery courts the power to enforce purely legal demands by foreign attachment, and a like power to enforce bonds of receivers appointed by the court and contracts for the purchase of property sold under the decree of the court, and to render judgment in personam for a balance due on a mortgage after a sale of the mortgaged property. And it has conferred on the Supreme Court, which has an appellate jurisdiction only, the power to enter judgments in the first instance on writs of error and appeal bonds, and on recognizances for the appearance of parties before the court.
Under a rule which prohibits the Legislature from enacting laws conferring" new jurisdictions on the several courts, all *107these grants would he unconstitutional. Most of these grants can be maintained under the following rule, which may now be considered as firmly established in this State, viz. : That, although the particular power granted may never have been exercised by the court to which the grant is made, and has uniformly been a part of the jurisdiction of another court, yet if it pertains to the matters of jurisdiction conferred by the Constitution on the court which is the grantee of the power (as in case of the chancery court, to matters “ of equity or matters of testament and administration,” etc.), and the power granted is auxiliary and appropriate to the complete exercise of the acknowledged jurisdiction of the court as conferred by the Constitution, then it is within the power of the Legislature to confer it.
Under this rule, the grant of the new jurisdiction involved in this case is sustainable. True, the power to enforce a purely legal demand belongs to the common-law courts, and could not, as a substantive, independent power, be conferred on the chancery courts; but when a particular chancery court has under its charge the administration of a decedent’s estate, then it may be clothed with the power to administer it fully and completely, at least to the extent of determining upon every duty imposed by law upon the administrator and enforcing its performance. The law imposes on the administrator the duty of paying all valid debts against the estate, so far as there may be assets. The administrator may dispute a claim presented, or, acknowledging its justice, may neglect to pay it. In the first case, the duty of the administrator to pay can be determined only by a decision as to the validity of the demand; in the latter the duty is acknowledged, but there is a-failure to discharge it. It is, therefore, an appropriate grant of power to the court to authorize it, at the instance of the claimant,¡to compel the administrator to pay the claim, if valid, and to determine upon its validity. The claimant, in asking the interposition of the court to compel the administrator to pajr a demand whose validity has not *108been settled by judgment at law, submits himself to the jurisdiction of the court to render an adverse judgment against him, which would be a bar to an action at law on the same matter. He is not bound to resort to chancery until his claim has been adjudged valid. He may, however, do so ; and if he does, he invokes under the statute an appropriate power of the court, the exercise of which is extremely convenient for the full and speedy settlement of the estate which is being administered by the court. And there may be instances in which the court, in the discharge of its duty to distribute according to law the assets of the estate, may be authorized to adjudicate upon the validity of the demands of the several claimants though no suits in that court had been instituted to enforce them. The statute only gives the court jurisdiction over demands against the estate, and is, therefore, clearly within the above rule. A very different question would be presented if the Legislature were to attempt to confer the power on a chancery court to enforce collection of demands in favor of an estate administered by it. Such a statute would confer on the court a jurisdiction, against his will, over a party not ordinarily subject to its powers ; and as to the validity of such a law we express no opinion, noting only that it is a different case from the one at bar.